PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,082,413
Issue Date: July 14, 2015
Application No. 13/667,686
Filing or 371(c) Date: 2 Nov 2012
Attorney Docket No. RPS920120070US1
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed, June 25, 2021, to correct the name of inventor “Brad M. Johnson III ” to “Brad M. Johnson” after payment of the issue fee.  

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-named inventor.  A corrected Filing Receipt, which sets forth the correct name of the above-named inventor, accompanies this decision on petition.

Since the requirements of 37 CFR 1.182 were satisfied on August 31, 2021, the petition is granted nunc pro tunc.

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  
	

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions 


ATTACHMENT:  Corrected Filing Receipt